Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 recite the combination of elements that overcome the 103 rejection and result in allowable subject matter. 

Claim 11: Claim 11 depends from claim 10, which is taught by the combination of Choi, Mayiras, Hopkins, and Seong as indicated in the 103 rejection below. 
The additional limitations recited in claim 11 are taught by Cooper as follows: 
Cooper teaches wherein the thread comprises a carbon nanotube ([0032] - FIG. 7. is a schematic of a system according to the present disclosure used to perform a semi-continuous method for spinning surface grown carbon nanotubes into thread [claimed thread comprises a carbon nanotube]) having an outer diameter of no more than 1000nm ([0038] - Carbon nanotubes described herein generally have an average diameter in the inclusive range of from 1-200 nm [claimed having an outer diameter of no more than 1000nm] and an average length in the inclusive range of from 20 nm and up). 
Therefore, the combination of Choi, Mayiras, Hopkins, Seong, and Cooper teaches the limitations of claim 11. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claim 11 recites allowable subject matter. 

Claim 12: Claim 12 depends from claim 11, which is taught by the combination of Choi, Mayiras, Hopkins, Seong, and Cooper as indicated above.  
The additional limitations recited in claim 12 are taught by Hopkins and Cooper as follows: 
Hopkins teaches wherein the micro RFID device comprises a body portion and an antenna (col 8 lines 9-14 - FIG. 3 is a simplified illustration of a radio frequency identifier (RFID) as implemented in accordance with an embodiment of the disclosure for providing a wearable user authentication factor. In this embodiment, the RFID tag 302 comprises an integrated circuit 304 (e.g., a microchip) [claimed body portion] and an antenna 306 [claimed antenna]). 
Cooper teaches wherein the carbon nanotube forms part of said antenna of the micro RFID device [0106] - In addition, there is described a device made from aligned carbon nanotubes or materials containing aligned carbon nanotubes made according to the disclosed method [claimed wherein the carbon nanotube forms part of]. For example, in one embodiment, there is disclosed micro-devices or nano-devices include but are not limited to embedded solar cells, light emitting diodes, diodes, rectifiers, amplifiers, transistors, resisters, capacitors, inductors, lenses, reflectors, lasers, optical switches, electrical switches, batteries, antennae [claimed part of said antenna of the micro RFID device]).  
Therefore, the combination of Choi, Mayiras, Hopkins, Seong, and Cooper teaches the limitations of claim 12. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claim 12 recites allowable subject matter. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:
(i) US Patent Reference: Choi (US 2017/0053293 Al) (“Choi”). 
Claim 1: Choi discloses a method of tracking a [product] life cycle comprising the steps of: 
a) providing a [product] life cycle tracking system comprising ([0046] - The system and method [claimed method and system] … to securely store and selectively provide access to, a unique identification code (“UID”) previously assigned to its corresponding specific product, where the UID of each product is registered with one or more particular UID registration centers over at least one communication network (such as cloud computing), and associated with one or more data records stored in a corresponding database file at the particular UID registration center, the data records being inclusive of information related to the product, the product purchase history [claimed life cycle tracking], current ownership): 
i) a [product] provider for providing a [product] to a customer ([0114] - The store [claimed provider], through its store account 440, can transfer the product A1 file 441 to the consumer X [claimed customer] account 450, when the product A1 is sold to consumer X [claimed providing a [product] to a customer] with the account 450, and can transfer product B2 file 442, and product D1 file 443, to the consumer Y account 460, when the products B2, D1 are sold to consumer Y with the account 460); 
ii) said [product] comprising a Radio Frequency Identification, RFID, device having a RFID identifier ([0092] - By way of example only, the UID [claimed RFID identifier] component 50 may be implemented as a chip, circuitry, tag, etc., that is configured to utilize one or more of remote data reading/transmission technologies, including, but not limited to: active or as a passive RFID [claimed said [product] comprising a Radio Frequency Identification, RFID] (or equivalent; see also 
[0020] - providing electronic products (or non-electronic products, objects, etc.) with a unique identification code (“UID”) assigned to each product and stored in an integrated or embedded product component [this clarifies that the “UID” cited in [0092] above is a “unique identification code” for a product and therefore teaches claimed “RFID identifier”]); 
iii) an interactive electronic device configured to read said RFID identifier from the RFID device ([0092] - Alternately, the component 50 may be configured as a passive device that does not require its own source of power from operation, and that may be activated only in response to a sufficiently proximal corresponding compatible UID [claimed RFID identifier from the RFID device] reading device (RFID reader [claimed interactive electronic device configured to read said RFID], NFC reader, POS reader, smartphone, remote reader, portable device, machine readable device, barcode reader, embed data receiver, etc.)); and 
iv) a database comprising life cycle data of said [product] ([0046] - a unique identification code (“UID”) previously assigned to its corresponding specific product, where the UID of each product is registered with one or more particular UID registration centers over at least one communication network (such as cloud computing), and associated with one or more data records stored in a corresponding database file [claimed database comprising] at the particular UID registration center, the data records being inclusive of information related to the product, the product purchase history [claimed life cycle data of said], current ownership, etc.); 
b) wherein the [product] provider inputs said life cycle data of said garment into the database ([0065] - Enabling a consumer (or another end-user party), a distributor, a store [claimed provider], an after-market seller, or another party having an account at the UID registration center, to add/update/edit certain product information [claimed inputs said life cycle data] to a particular registered product's UID registration center database file [claimed database], including, but not limited to, at least one of the following: name/contact information of owner, name/contact information of store, purchase date, return date, service/warranty claims, status (lost, stolen, returned to store or manufacturer, reconditioned, etc.) [claimed life cycle data of said], with each information item being optionally time-stamped); 
c) said customer purchasing said [product] from said [product] provider ([0114] - The store [claimed provider], through its store account 440, can transfer the product A1 file 441 to the consumer X [claimed customer] account 450, when the product A1 is sold to consumer X [claimed customer purchasing said [product] from said [product] provider] with the account 450, and can transfer product B2 file 442, and product D1 file 443, to the consumer Y account 460, when the products B2, D1 are sold to consumer Y with the account 460); 
d) said customer utilizing an interactive electronic device to read said RFID identifier (claim 1 - UID processing device for said products' owner to control and/or manage their own product [claimed said customer utilizing an interactive electronic device], comprising steps of: reading and/or scanning said UID from said product [claimed to read said RFID identifier]).  
However, Choi fails to teach or render obvious the other elements of the claims. 

(ii) NPL Reference: "Fujitsu Begins Worldwide Sales of UHF-Band RFID Tags for Garment Management", by Anonymous (“Anonymous”). 
Anonymous generally teaches using RFID garment tags to track the life cycle of garments (page 1). However, Anonymous fails to teach or render obvious the other elements of the claims. 


Claim Objections
Claim 20 is objected to because of the following informalities: the claim recites “wherein the interactive device is mobile electronic device”. This appears to be a typographical error that should instead read “wherein the interactive device is a mobile electronic device” (emphasis added). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 line 3 introduces the limitation “a customer”. However, claim 1 line 16 recites “said user”, which lacks antecedent basis. It is unclear whether these terms refer to the same or different persons. Examiner notes, in addition, that dependent claims 2-4 and 6-7 contain either “user”, “customer” or both and so need to be clarified. Claims 2-20 are rejected because they inherit the flaw of claim 1. Appropriate correction is required. For examination purposes, the term “customer” will be interpreted as “user”. 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-7 and 14-20 are directed to a method, which is a process. Therefore, claims 1-7 and 14-20 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites a method of tracking a garment life cycle comprising the steps of: 
a) providing a garment life cycle tracking system comprising: 
i) a garment provider for providing a garment to a customer; 
ii) said garment comprising a Radio Frequency Identification, RFID, device having a RFID identifier: 
iii) an interactive electronic device configured to read said RFID identifier from the RFID device; and 
iv) a database comprising life cycle data of said garment; 
b) wherein the garment provider inputs said life cycle data of said garment into the database; 
c) said customer purchasing said garment from said garment provider; 
d) said customer utilizing an interactive electronic device to read said RFID identifier; 
e) said interactive device retrieving said life cycle data of said garment from the database utilizing the RFID identifier; and 
f) said interactive device displaying to said user the life cycle data of said garment on a display.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of tracking the life cycle of a garment purchased by a customer. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing or sales activities or behaviors. 
Dependent claims 2-7 and 14-20 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-7 and 14-20 recite the additional elements (de-emphasized limitations above) of a system, a RFID device, an interactive electronic device, a RFID reader, and a database. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system employing RFID) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-7 and 14-20 are not integrated into a practical application based on the same analysis as for claim 1 above.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g. a provider inputting data into a database, an interactive device retrieving data from a database, an interactive device displaying data) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. a database comprising life cycle data, retrieving life cycle data from the database) see Versata, OIP Techs
Claim 1 also recites an RFID device, and RFID reader. Evidence that these elements are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed is provided by PTO-892 Reference U – “The history of RFID” - see, in particular, the table at the top of page 11 which states that during the period of 1990-2000 RFID is “widely deployed” and “becomes a part of everyday life”.  
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 2-7 and 14-20 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a website
a computer
a mobile electronic device
























Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.























Claims 1-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0053293 Al) (“Choi”) in view of Mayiras (US 2016/0316317 A1) (“Mayiras”).

Claim 1: Choi discloses a method of tracking a [product] life cycle comprising the steps of: 
a) providing a [product] life cycle tracking system comprising ([0046] - The system and method [claimed method and system] … to securely store and selectively provide access to, a unique identification code (“UID”) previously assigned to its corresponding specific product, where the UID of each product is registered with one or more particular UID registration centers over at least one communication network (such as cloud computing), and associated with one or more data records stored in a corresponding database file at the particular UID registration center, the data records being inclusive of information related to the product, the product purchase history [claimed life cycle tracking], current ownership): 
i) a [product] provider for providing a [product] to a customer ([0114] - The store [claimed provider], through its store account 440, can transfer the product A1 file 441 to the consumer X [claimed customer] account 450, when the product A1 is sold to consumer X [claimed providing a [product] to a customer] with the account 450, and can transfer product B2 file 442, and product D1 file 443, to the consumer Y account 460, when the products B2, D1 are sold to consumer Y with the account 460); 
ii) said [product] comprising a Radio Frequency Identification, RFID, device having a RFID identifier ([0092] - By way of example only, the UID [claimed RFID identifier] component 50 may be implemented as a chip, circuitry, tag, etc., that is configured to utilize one or more of remote data reading/transmission technologies, including, but not limited to: active or as a passive RFID [claimed said [product] comprising a Radio Frequency Identification, RFID] (or equivalent; see also 
[0020] - providing electronic products (or non-electronic products, objects, etc.) with a unique identification code (“UID”) assigned to each product and stored in an integrated or embedded product component [this clarifies that the “UID” cited in [0092] above is a “unique identification code” for a product and therefore teaches claimed “RFID identifier”]); 
iii) an interactive electronic device configured to read said RFID identifier from the RFID device ([0092] - Alternately, the component 50 may be configured as a passive device that does not require its own source of power from operation, and that may be activated only in response to a sufficiently proximal corresponding compatible UID [claimed RFID identifier from the RFID device] reading device (RFID reader [claimed interactive electronic device configured to read said RFID], NFC reader, POS reader, smartphone, remote reader, portable device, machine readable device, barcode reader, embed data receiver, etc.)); and 
iv) a database comprising life cycle data of said [product] ([0046] - a unique identification code (“UID”) previously assigned to its corresponding specific product, where the UID of each product is registered with one or more particular UID registration centers over at least one communication network (such as cloud computing), and associated with one or more data records stored in a corresponding database file [claimed database comprising] at the particular UID registration center, the data records being inclusive of information related to the product, the product purchase history [claimed life cycle data of said], current ownership, etc.); 
b) wherein the [product] provider inputs said life cycle data of said … into the database ([0065] - Enabling a consumer (or another end-user party), a distributor, a store [claimed provider], an after-market seller, or another party having an account at the UID registration center, to add/update/edit certain product information [claimed inputs said life cycle data] to a particular registered product's UID registration center database file [claimed database], including, but not limited to, at least one of the following: name/contact information of owner, name/contact information of store, purchase date, return date, service/warranty claims, status (lost, stolen, returned to store or manufacturer, reconditioned, etc.) [claimed life cycle data of said], with each information item being optionally time-stamped); 
c) said customer purchasing said [product] from said [product] provider ([0114] - The store [claimed provider], through its store account 440, can transfer the product A1 file 441 to the consumer X [claimed customer] account 450, when the product A1 is sold to consumer X [claimed customer purchasing said [product] from said [product] provider] with the account 450, and can transfer product B2 file 442, and product D1 file 443, to the consumer Y account 460, when the products B2, D1 are sold to consumer Y with the account 460); 
d) said customer utilizing an interactive electronic device to read said RFID identifier (claim 1 - UID processing device for said products' owner to control and/or manage their own product [claimed said customer utilizing an interactive electronic device], comprising steps of: reading and/or scanning said UID from said product [claimed to read said RFID identifier]).  
Choi fails to explicitly disclose 
The product is a garment; 
ii) said garment comprising a Radio Frequency Identification, RFID, device having a RFID identifier [product] 
d) said customer utilizing an interactive electronic device to read said RFID identifier; 
e) said interactive device retrieving said life cycle data of said garment from the database utilizing the RFID identifier; and 
f) said interactive device displaying to said user the life cycle data of said garment on a display.  
However, Mayiras does teach 
The product is a garment; ii) said garment comprising a Radio Frequency Identification, RFID, device ([0027] - In one example, the RFID tag 102 [claimed Radio Frequency Identification, RFID, device] can be secured to a label sown into a seam along the neck of the shirt 104 [claimed said garment comprising]. In another example, the RFID tag 102 can be secured to the shirt 104 by being woven into the fabric of the shirt) having a RFID identifier ([0023] - Such information can be received by the consumer's mobile device retrieving a unique identifier for the article from the RFID tag [claimed having a RFID identifier] and using that unique identifier to wirelessly downloading information about the article from a manufacturer, distributers, resellers, and/or retailers remote database) [product] 
d) said customer utilizing an interactive electronic device to read said RFID identifier ([0014] - A method and system is disclosed for using RFID tags associated with articles of commerce with standard mobile wireless devices and application software used as readers [claimed said customer utilizing an interactive electronic device] for identifying and tracking articles before and after the sale of the article [claimed to read said RFID identifier]); 
e) said interactive device retrieving said life cycle data of said garment ([0014] - A method and system is disclosed for using RFID tags associated with articles of commerce with standard mobile wireless devices and application software used as readers for identifying and tracking [claimed said interactive device retrieving] articles before and after the sale of the article [product] to care for the article and log its usage over time, and to track the location of the article over time [claimed said life cycle data of said garment]) from the database utilizing the RFID identifier ([0023] - Such information can be received by the consumer's mobile device retrieving a unique identifier for the article from the RFID tag and using that unique identifier [claimed utilizing the RFID identifier] to wirelessly downloading information about the article from a manufacturer, distributers, resellers, and/or retailers remote database [claimed from the database]); and 
f) said interactive device displaying to said user the life cycle data of said garment on a display ([0039] - Once the base-station 114 receives the retrieved information, the method continues with step 210, where the base-station 114 transmits the information to the authorized handheld device 112 [claimed said interactive device]. When the handheld device 112 receives the information, the method continues with step 212, where the application 122 displays the information on the handheld device 112 for the user of the handheld device 112 to view and evaluate [claimed displaying to said user the life cycle data of said garment on a display]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mayiras into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Mayiras teaches that the ability for a customer utilizing an interactive electronic device to read a RFID identifier from a garment comprising a Radio Frequency Identification (RFID) device, retrieve life cycle data of the garment from a database utilizing the RFID identifier, and display the life cycle data of the garment on a display provides the advantages of improving upon expensive error-prone human methods for tracking of articles and replacing such human methods with lower cost and more accurate automated tracking and database updating methods, and providing a higher degree of automation than bar code reading, for example, which inherently involves human action [0003]. 
In addition, it would have been recognized that applying the known technique of a customer utilizing an interactive electronic device to read a RFID identifier from a garment comprising a Radio Frequency Identification (RFID) device, retrieve life cycle data of the garment from a database utilizing the RFID identifier, and display the life cycle data of the garment on a display, as taught by Mayiras, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the method of tracking a garment life cycle of claim 1 including claimed [garment], and Choi further discloses wherein the user is a customer and the [product] provider is a [product] retailer ([0114] - The store [claimed provider is a [product] retailer], through its store account 440, can transfer the product A1 file 441 to the consumer X [claimed customer] account 450, when the product A1 is sold to consumer X [claimed user is a customer] with the account 450, and can transfer product B2 file 442, and product D1 file 443, to the consumer Y account 460, when the products B2, D1 are sold to consumer Y with the account 460).

Claim 3: The cited prior art teaches the method of tracking a garment life cycle of claim 1, and Choi further discloses wherein the life cycle data includes a date of receipt of a former customer ([0076] - provide access to, a unique identification code (“UID”) previously assigned to its specific corresponding product, where the UID of each product is preferably registered with one or more particular UID registration centers, over at least one communication network, and associated with one or more data records stored in a corresponding database file at the particular UID registration center, linked to the products UID. The product data records are preferably inclusive of various information items related to the product, that may include, but that are not limited to, one or more of the following: [product] 
[0080] date/place of first purchase (e.g., store contact information) [claimed date of receipt of a former customer], 
[0081] the product's ownership history, inclusive of its current ownership, with current owner contact information [this clarifies that [0080] discloses claimed “former customer”, because the first purchase described in [0080] is before the current ownership described in [0081]). 

Claim 4: The cited prior art teaches the method of tracking a garment life cycle of claim 1, and Choi further discloses wherein the life cycle data includes a location of purchase of a former customer ([0076] - provide access to, a unique identification code (“UID”) previously assigned to its specific corresponding product, where the UID of each product is preferably registered with one or more particular UID registration centers, over at least one communication network, and associated with one or more data records stored in a corresponding database file at the particular UID registration center, linked to the products UID. The product data records are preferably inclusive of various information items related to the product, that may include, but that are not limited to, one or more of the following: [product] 
[0080] date/place of first purchase (e.g., store contact information) [claimed location of purchase of a former customer], 
[0081] the product's ownership history, inclusive of its current ownership, with current owner contact information [this clarifies that [0080] discloses claimed “former customer”, because the first purchase described in [0080] is before the current ownership described in [0081]).

Claim 5: The cited prior art teaches the method of tracking a garment life cycle of claim 1, and Choi further discloses wherein the life cycle data includes a date of return of said garment to said garment provider ([0063] - Enabling an electronic (or other) product sales intermediary party having an account at the UID registration center (e.g., distributor, store, aftermarket seller, etc.), to add product historical information to a particular registered product's UID registration center database file, including, but not limited to, at least one of the following:
[0064] name/contact information of distributor, name/contact information of store, purchase date, return date [claimed date of return of said garment to said garment provider], and service/warranty claims, status (lost, stolen, returned to manufacturer, reconditioned, etc.), with each information item being optionally time-stamped).  

Claim 14: The cited prior art teaches the method of tracking a garment life cycle of claim 1. Choi fails to explicitly disclose wherein the RFID device is configured in a garment tag. However, Mayiras does teach wherein the RFID device is configured in a garment tag ([0027] - In one example, the RFID tag 102 can be secured to a label sown into a seam [claimed RFID device is configured in a [product] tag] along the neck of the shirt [claimed garment]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mayiras into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Mayiras teaches that configuring the RFID device in a garment tag provides the advantages of improving upon expensive error-prone human methods for tracking of articles and replacing such human methods with lower cost and more accurate automated tracking and database updating methods, and providing a higher degree of automation than bar code reading, for example, which inherently involves human action [0003]. 
In addition, it would have been recognized that applying the known technique of configuring the RFID device in a garment tag, as taught by Mayiras, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 15: The cited prior art teaches the method of tracking a garment life cycle of claim 1. Choi fails to explicitly disclose wherein the garment is selected from the group consisting of: pants, shirt, jacket, coat, sports coat, suit, shoe, hat, vest, sock, dress, skirt, boot and scarf. However, Mayiras does teach wherein the garment is selected from the group consisting of: pants, shirt ([0027] - In one example, the RFID tag 102 can be secured to a label sown into a seam along the neck of the shirt [claimed shirt]), jacket, coat, sports coat, suit, shoe, hat, vest, sock, dress, skirt, boot and scarf.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mayiras into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Mayiras teaches that selecting the garment from the group consisting of: pants, shirt, jacket, coat, sports coat, suit, shoe, hat, vest, sock, dress, skirt, boot, and scarf, provides the advantages of improving upon expensive error-prone human methods for tracking of articles and replacing such human methods with lower cost and more accurate automated tracking and database updating methods, and providing a higher degree of automation than bar code reading, for example, which inherently involves human action [0003]. 
In addition, it would have been recognized that applying the known technique of selecting the garment from the group consisting of: pants, shirt, jacket, coat, sports coat, suit, shoe, hat, vest, sock, dress, skirt, boot, and scarf, as taught by Mayiras, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods

Claim 16: The cited prior art teaches the method of tracking a garment life cycle of claim 1 including claimed [garment], and Choi further discloses wherein RFID identifier includes a [product] identifier ([0095] - Referring now to FIG. 2B, a schematic diagram of a first exemplary alternate embodiment of the inventive UID component 50 [claimed identifier] of FIG. 2A, is shown as an UID component 50a, implemented, by way of example only, as an active or as a passive RFID [claimed RFID identifier]).  

Claim 17: The cited prior art teaches the method of tracking a garment life cycle of claim 1, and Choi further discloses wherein the RFID identifier is used by the interactive device to retrieve life cycle data from the database ([0096] -  Using an RFID reader [claimed interactive device] (NFC reader, POS reader, smartphone, laptop computer, portable device, remote reading device, embed data receiver or equivalent), the UID [claimed RFID identifier] can be read from a predetermined (for example by the UID originator, by the product manufacture, and/or by the user) distance (ranging from substantial contact with the product or component 50a, to the outer range of the remote data transmission technology implemented in the component 50a), making it convenient for tracking products incorporating the UID component 50a, such as during transportation, storage, etc. [claimed life cycle data], thereof. The UID component 50a may be embedded to a card or tag, such as smartcard, ID card, payment card, etc., which the UID may be an index for remotely retrieving data from the database [claimed retrieve life cycle data from the database] to display in a predetermined device, such as smartphone, portable device, computer, TV, etc.).  
Claim 18: The cited prior art teaches the method of tracking a garment life cycle of claim 17 including claimed [garment], and Choi further discloses wherein the interactive device interfaces with a website that is coupled with said database for retrieving life cycle data of the [product] ([0125] - Referring now to FIG. 9, an exemplary embodiment of a process 900 for a UID registration center 910, plurality of authorized parties' account (manufacturer account 920, end-user account 921, intermediary account 922) having more other function, and utilized in conjunction with, the inventive system infrastructure of FIG. 4, based on end-user account 921 for example only. The end-user account 921 enables the product end-user to manage UID/product 930 themselves over at least one communication network, implemented as an Internet website with a graphical user interface (such as cloud computing) [claimed interactive device interfaces with a website]. The end-user can control UID/product 940 by using some command 941 and/or setting 942 some function; they can monitor UID/product 960, such as tracking 961 product from transportation and/or verifying 962 product for the product transfer); see also 
[0046] - a unique identification code (“UID”) previously assigned to its corresponding specific product, where the UID of each product is registered with one or more particular UID registration centers over at least one communication network (such as cloud computing), and associated with one or more data records stored in a corresponding database file at the particular UID registration center, the data records being inclusive of information related to the product, the product purchase history, current ownership [claimed coupled with said database for retrieving life cycle data of]). 

Claim 19: The cited prior art teaches the method of tracking a garment life cycle of claim 1, and Choi further discloses wherein the interactive device is a computer ([0096] - Using an RFID reader [claimed interactive device] (NFC reader, POS reader, smartphone, laptop computer [claimed is a computer], portable device, remote reading device, embed data receiver or equivalent), the UID can be read).  

Claim 20: The cited prior art teaches the method of tracking a garment life cycle of claim 1, and Choi further discloses wherein the interactive device is mobile electronic device ([0096] - Using an RFID reader [claimed interactive device] (NFC reader, POS reader, smartphone [claimed is mobile electronic device], laptop computer, portable device, remote reading device, embed data receiver or equivalent), the UID can be read). 
























Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0053293 Al) (“Choi”) in view of Mayiras (US 2016/0316317 A1) (“Mayiras”) in view of Labgold et al (US 20070199988 A1) (“Labgold”).

Claim 6: The cited prior art teaches the method of tracking a garment life cycle of claim 1 including claimed [garment], and Choi further discloses further comprising the steps of said customer returning said [product] to said [product] provider ([0063] - Enabling an electronic (or other) product sales intermediary party having an account at the UID registration center (e.g., distributor, store, aftermarket seller, etc.), to add product historical information to a particular registered product's UID registration center database file, including, but not limited to, at least one of the following:
[0064] name/contact information of distributor, name/contact information of store, purchase date, return date [claimed customer returning said [product] to said [product] provider], and service/warranty claims, status (lost, stolen, returned to manufacturer, reconditioned, etc.), with each information item being optionally time-stamped).  
	Choi fails to explicitly disclose said customer utilizing the garment identifier to retrieve post returned life cycle data of the garment after the step of returning said garment. However, Labgold does teach said customer utilizing the garment identifier to retrieve post returned life cycle data of the garment after the step of returning said garment ([0064] - In one preferred embodiment, the information contained within the RFID tag [claimed garment identifier] or label is matched to at least one database of information contained on at least one computer. This information may include, but is not limited to, ownership history, customer identification information such as customer name, customer contact information, customer shopping history, customer shopping preferences, customer item return history [claimed post returned life cycle data of the garment after the step of returning said garment], product warranty information, product service history, product repair history, item authenticity information, shipment tracking history, item manufacturing history, business transaction data and the like. Further, in another embodiment, the information may be queried remotely by a customer [claimed customer utilizing the garment identifier to retrieve]; see also 
[0014] - The methods and means of the present invention involve the use of RFID to authenticate fashion-related items including, inter alia, handbags, shoes, clothing, jewelry, accessories, and the like. In the context of the present invention the terms RFID, RFID device, RFID tag, RFID label, RFID chip, fob or other similar designations, are used interchangeably and the use of one term versus another is not intended to limit the scope of the invention or the particular embodiment unless otherwise indicated [this clarifies that the identifier is a claimed “garment identifier” because it is used with shoes and clothing]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Labgold into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Labgold teaches that a customer utilizing the garment identifier to retrieve post returned life cycle data of the garment after the step of returning said garment provides the advantages of a non-intrusive way to track the life cycle data of a garment [0008], and the ability to collect information about the life cycle of the garment easily and without human error [0009]. 
In addition, it would have been recognized that applying the known technique of a customer utilizing the garment identifier to retrieve post returned life cycle data of the garment after the step of returning said garment, as taught by Labgold, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods

Claim 7: The cited prior art teaches the method of tracking a garment life cycle of claim 6, and Choi further discloses wherein post return life cycle data includes a date of purchase of a subsequent customer ([0063] - Enabling an electronic (or other) product sales intermediary party having an account at the UID registration center (e.g., distributor, store, aftermarket seller, etc.), to add product historical information to a particular registered product's UID registration center database file, including, but not limited to, at least one of the following:
[0064] name/contact information of distributor, name/contact information of store, purchase date [this is the purchase date of the first customer], return date [this is the return date of the first customer], and service/warranty claims, status (lost, stolen, returned to manufacturer, reconditioned, etc.), with each information item being optionally time-stamped [product] ; 
[0065] Enabling a consumer (or another end-user party), a distributor, a store, an after-market seller, or another party having an account at the UID registration center, to add/update/edit certain product information to a particular registered product's UID registration center database file [claimed post return life cycle data], including, but not limited to, at least one of the following: name/contact information of owner, name/contact information of store, purchase date [claimed purchase of a subsequent customer - this is a subsequent customer, because the purchase by the first customer is taught as described in [0064] above], return date, service/warranty claims). 

















Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0053293 Al) (“Choi”) in view of Mayiras (US 2016/0316317 A1) (“Mayiras”) in view of Hopkins (US 8,371,501 B1) (“Hopkins”).

Claim 8: The cited prior art teaches the method of tracking a garment life cycle of claim 1. 
Choi fails to explicitly disclose wherein the RFID device is a micro RFID device having a body portion dimension of no greater than 1000 microns. However, Hopkins does teach wherein the RFID device is a micro RFID device having a body portion dimension of no greater than 1000 microns (col 8 lines 22-25 - Currently, micro RFID tags are available that measure [claimed micro RFID device having a body portion dimension] as small as 0.05.times.0.05 mm [claimed of no greater than 1000 microns]. It will be apparent to those of skill in the art that such micro RFID tags are suitable for embedding in wearable articles, such as jewelry).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hopkins into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Hopkins teaches that a micro RFID device having a body portion dimension of no greater than 1000 microns provides the advantage of being suitable for embedding in wearable devices (col 8 lines 22-25). 
In addition, it would have been recognized that applying the known technique of a micro RFID device having a body portion dimension of no greater than 1000 microns, as taught by Hopkins, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods






Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0053293 Al) (“Choi”) in view of Mayiras (US 2016/0316317 A1) (“Mayiras”) in view of Hopkins (US 8,371,501 B1) (“Hopkins”) in view of Seong et al (KR 20100066655 A) (“Seong”).

Claim 9: The cited prior art teaches the method of tracking a garment life cycle of claim 8. Choi fails to explicitly disclose wherein the RFID device is coupled to a thread of said garment and wherein said thread is an E-thread. However, Seong does teach wherein the RFID device is coupled to a thread of said garment and wherein said thread is an E-thread (abstract - The electric thread [claimed wherein said thread is an E-thread] forms a T-matching dipole antenna. The thickness of the electric thread is 2mm-3mm. The interval between the electric threads is 0.5mm-1mm. The RFID tag chip is mounted between the electric thread of the RFID antenna pattern on a tag chip strap [claimed wherein the RFID device is coupled to a thread of said garment and wherein said thread is an E-thread]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seong into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Seong teaches that a RFID device coupled to a thread of a garment and wherein said thread is an E-thread provides the advantages of reduced manufacturing time and cost, and better durability when compared to the prior art (Description section paragraphs 12-13). 
In addition, it would have been recognized that applying the known technique of a RFID device coupled to a thread of a garment and wherein said thread is an E-thread, as taught by Seong, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods

Claim 10: The cited prior art teaches the method of tracking a garment life cycle of claim 8. Choi fails to explicitly disclose wherein the RFID device is coupled to a thread and wherein said thread comprises a plurality of yarns and wherein the RFID device is configured between said yarns. However, Seong does teach wherein the RFID device is coupled to a thread and wherein said thread comprises a plurality of yarns and wherein the RFID device is configured between said yarns (claim 1 - An RFID antenna pattern 10 formed by stitching a conductive yarn on a fiber 11 [claimed wherein the RFID device is coupled to a thread] in the form of a letter; RFID fiber tag having an antenna pattern of a conductive yarn, characterized in that consisting of the RFID tag chip (20) provided between the conductive yarns of the RFID antenna pattern (10) [claimed wherein said thread comprises a plurality of yarns and wherein the RFID device is configured between said yarns]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seong into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Seong teaches that a RFID device coupled to a thread wherein said thread comprises a plurality of yarns and wherein the RFID device is configured between said yarns provides the advantages of reduced manufacturing time and cost, and better durability when compared to the prior art (Description section paragraphs 12-13). 
In addition, it would have been recognized that applying the known technique of a RFID device coupled to a thread wherein said thread comprises a plurality of yarns and wherein the RFID device is configured between said yarns, as taught by Seong, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods











Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0053293 Al) (“Choi”) in view of Mayiras (US 2016/0316317 A1) (“Mayiras”) in view of Hopkins (US 8,371,501 B1) (“Hopkins”) in view of Okumura (JP 2009205451A) (“Okumura”).

Claim 13: The cited prior art teaches the method of tracking a garment life cycle of claim 1. Choi fails to explicitly disclose wherein the RFID device is a micro RFID device having a body portion dimension of no greater than 1000 microns. However, Hopkins does teach  (col 8 lines 22-25 - Currently, micro RFID tags are available that measure [claimed micro RFID device having a body portion dimension] as small as 0.05.times.0.05 mm [claimed of no greater than 1000 microns]. It will be apparent to those of skill in the art that such micro RFID tags are suitable for embedding in wearable articles, such as jewelry).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hopkins into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Hopkins teaches that a micro RFID device having a body portion dimension of no greater than 1000 microns provides the advantage of being suitable for embedding in wearable devices (col 8 lines 22-25). 
In addition, it would have been recognized that applying the known technique of a micro RFID device having a body portion dimension of no greater than 1000 microns, as taught by Hopkins, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Choi fails to explicitly disclose wherein the micro RFID device is configured within a hollow yarn that is part of the garment. However, Okumura does teach wherein the micro RFID device is configured within a hollow yarn that is part of the garment (Description section, 8th paragraph - The cloth RFID tag of the present invention is a cloth RFID tag that uses a thread in which a hot melt adhesive is applied to at least one of warp and weft and is woven in rapier or shuttle so as to have a hollow bag portion [claimed hollow yarn that is part of the garment]. An IC chip is inserted into the bag portion [claimed wherein the micro RFID device is configured within], and the opening of the bag portion is closed by heat welding with the hot melt adhesive).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Okumura into the invention of Choi. One of ordinary skill in the art would have been motivated to do so because Okumura teaches that a configuring a micro RFID device within a hollow yarn that is part of the garment provides the advantage of replacing barcodes in the industry, and promoting the IT and automation of society (Description section, 2nd paragraph). 
In addition, it would have been recognized that applying the known technique of configuring a micro RFID device within a hollow yarn that is part of the garment, as taught by Okumura, to the teachings of Choi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 


























Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hind et al (US 2005/0114270 A1) teaches using an RFID device and reader to track a product life cycle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625